Exhibit 10.1

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION
WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE.

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (this “Agreement”) is made and entered into
as of January 26, 2016 (the “Agreement Effective Date”), by and among the
following parties:

(a)        (i) Verso Corporation, a Delaware corporation (“Verso Corp”);
(ii) Verso Paper Finance Holdings One LLC (“Holdings One”), a Delaware limited
liability company and a direct, wholly-owned subsidiary of Verso Corp;
(iii) Verso Paper Finance Holdings LLC (“Verso Finance”), a Delaware limited
liability company and a direct, wholly-owned subsidiary of Holdings One;
(iv) Verso Paper Holdings LLC (“Verso Holdings”), a Delaware limited liability
company and a direct, wholly-owned subsidiary of Verso Finance; (v) Verso Paper
Inc. (“Co-Issuer”), a Delaware corporation and a direct, wholly-owned subsidiary
of Verso Holdings; (vi) NewPage Holdings Inc., a Delaware corporation and a
direct, wholly-owned subsidiary of Verso Holdings; (vii) each of Verso Corp’s
direct and indirect subsidiaries listed on the signature pages hereto, other
than the NewPage Debtors (each as defined below) (the “Verso Subsidiaries,” and
together with Verso Corp, the “Verso Debtors”);

(b)        (i) NewPage Investment Company LLC (“NewPage Holdings”), a Delaware
limited liability company and a direct, wholly-owned subsidiary of NewPage
Holdings Inc.; (ii) NewPage Corporation (“NewPage”) a Delaware corporation and a
direct, wholly-owned subsidiary of NewPage Holdings, and (iii) each of NewPage
Holdings’ other direct and indirect subsidiaries listed on the signature pages
hereto (the “NewPage Subsidiaries”, and collectively, the “NewPage Debtors”)
(each of the foregoing entities identified in subclauses (a)(i) through
(vii) and (b)(i) through (iii), a “Debtor” and, collectively, the “Debtors”);

(c)        the undersigned beneficial holders or investment advisors or managers
for such beneficial holders or discretionary accounts of such beneficial holders
that hold Claims against (collectively, the “Consenting Verso First Lien
Creditors”) the Verso Debtors arising out of the (X) 11.75% senior secured notes
due 2019 issued pursuant to that certain Indenture, dated as of March 21, 2012,
as amended from time to time, by and among, inter alia, Verso Holdings and
Co-Issuer, as issuers, and substantially all of the Verso Subsidiaries, as
guarantors, and Wilmington Trust, N.A., as trustee and (Y) the 11.75% senior
secured notes due 2019 issued pursuant to that certain Indenture, dated as of
January 7, 2015, as amended from time to time, by and among, inter alia, Verso
Holdings and Co-Issuer, as issuers, and substantially all of the Verso
Subsidiaries, as guarantors, and Wilmington Trust, N.A., as trustee
(collectively, the “Verso First Lien Debt Obligations”);

(d)        the undersigned beneficial holders or investment advisors or managers
for such beneficial holders or discretionary accounts of such beneficial holders
that hold Claims



--------------------------------------------------------------------------------

(collectively, the “Consenting Verso 1.5 Lien Noteholders”) against the Verso
Debtors arising out of the 11.75% senior secured notes due 2019 (the “Verso 1.5
Lien Notes”) issued pursuant to that certain Indenture, dated as of May 11,
2012, as amended from time to time, by and among, inter alia, Verso Holdings and
Co-Issuer, as issuers, and substantially all of the Verso Subsidiaries, as
guarantors, and Wilmington Trust, N.A., as trustee (the “Verso 1.5 Lien Debt
Obligations”);

(e)        the undersigned beneficial holders or investment advisors or managers
for such beneficial holders or discretionary accounts of such beneficial holders
that hold Claims (collectively, the “Consenting Verso Second Lien Noteholders”)
against the Verso Debtors arising out of the second priority adjustable senior
secured notes due 2020 issued pursuant to that certain Indenture, dated as of
August 1, 2014, as amended from time to time, by and among, inter alia, Verso
Holdings and Co-Issuer, as issuers, and substantially all of the Verso
Subsidiaries, as guarantors, and Wilmington Trust, N.A., as trustee (the “Verso
Second Lien Debt Obligations”);

(f)        the undersigned beneficial holders or investment advisors or managers
for such beneficial holders or discretionary accounts of such beneficial holders
that hold Claims (collectively, the “Consenting Verso Old Second Lien
Noteholders”) against the Verso Debtors arising out of the 8.75% second priority
senior secured notes due 2019 issued pursuant to that certain Indenture, dated
as of January 26, 2011, as amended from time to time, by and among, inter alia,
Verso Holdings and Co-Issuer, as issuers, and substantially all of the Verso
Subsidiaries, as guarantors, and Wilmington Trust, N.A., as trustee (the “Verso
Old Second Lien Debt Obligations” and together with the Verso Second 1.5 Lien
Debt Obligations and the Verso Second Lien Debt Obligations, the “Total Verso
Second Lien Debt Obligations”);

(g)        the undersigned beneficial holders or investment advisors or managers
for such beneficial holders or discretionary accounts of such beneficial holders
that hold Claims (collectively, the “Consenting Verso Unsecured Noteholders”)
against the Verso Debtors arising out of (Y) the adjustable senior subordinated
notes due 2020 issued pursuant to that certain Indenture dated as of August 1,
2014, as amended from time to time, by and among, inter alia, Verso Holdings and
Co-Issuer, as issuers, and substantially all of the Verso Subsidiaries, as
guarantors, and Wilmington Trust, N.A., as indenture trustee and (Z) the 11.375%
senior subordinated notes due 2016 issued pursuant to that certain Indenture
dated as of August 1, 2006, as amended from time to time, by and among, inter
alia, Verso Holdings and Co-Issuer, as issuers, and substantially all of the
Verso Subsidiaries, as guarantors, and the Wilmington Trust, N.A., as indenture
trustee (collectively, the “Total Verso Unsecured Debt Obligations”, and
together with the Verso First Lien Debt Obligations, the Verso 1.5 Lien Debt
Obligations, the Verso Second Lien Debt Obligations, the Verso Old Second Lien
Debt Obligations and the Total Verso Unsecured Debt Obligations, the “Verso Debt
Obligations”); and

(h)        the undersigned beneficial holders or investment advisors or managers
for such beneficial holders or discretionary accounts of such beneficial holders
that hold Claims (collectively, the “Consenting NewPage Creditors”) against the
NewPage Debtors under that certain Credit Agreement, dated as of February 11,
2014, as amended from time to time, by and among, inter alia, NewPage, as
borrower, and NewPage Holdings and substantially all of the NewPage
Subsidiaries, as guarantors, Wilmington Trust, N.A., as successor administrative
agent

 

2



--------------------------------------------------------------------------------

and collateral agent and the lenders from time to time party thereto (the
“NewPage Debt Obligations”).

Each of the signatories hereto shall be referred to herein as a “Party” (and
collectively referred to herein as the “Parties”); the Consenting Verso First
Lien Creditors, Consenting Verso 1.5 Lien Noteholders, Consenting Verso Second
Lien Noteholders, Consenting Verso Old Second Lien Noteholders and Consenting
Verso Unsecured Noteholders shall collectively be referred to herein as the
“Consenting Verso Creditors” and the Consenting Verso Creditors, together with
the Consenting NewPage Creditors shall be referred to as the “Consenting
Creditors” (and each a “Consenting Creditor”).

RECITALS

WHEREAS, the Debtors have determined that a restructuring (the “Restructuring”)
of, among other things, their obligations under the Verso Debt Obligations and
the NewPage Debt Obligations and certain other interests in and obligations of
the Debtors is necessary and would be in the best interests of the Debtors and
their stakeholders;

WHEREAS, the Parties have negotiated in good faith certain agreed elements of
the terms of the Restructuring as described in this Agreement and the Term Sheet
(the “Term Sheet”) attached hereto as Exhibit A;

WHEREAS, the Restructuring will be effected through the commencement of the
Bankruptcy Cases for the Debtors in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”);

WHEREAS, the Parties desire to work together to complete the negotiation of the
additional terms of the Restructuring and the terms and conditions of a
consensual Plan.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound, agrees as follows:

 

Section 1.

Effective Date of Agreement.

This Agreement shall be immediately effective and binding on each Party upon the
execution and delivery by such Party to the other Parties, pursuant to
Section 10.8 hereof, of a signature page of this Agreement, whether such
execution or delivery occurs before or after the filing of this Agreement with
the Bankruptcy Court.

 

Section 2.

Definitions and Interpretations; Exhibits Incorporated by Reference.

 

2.1

Definitions and Interpretations.

Unless otherwise defined in this Agreement or in the Term Sheet, all defined
terms shall

 

3



--------------------------------------------------------------------------------

have the meanings set forth in Exhibit B hereto.

The word “include” and its various forms shall be read as if followed by the
phrase “without limitation”. “Will” and “shall” have the same meaning. Where
appropriate in context, terms used in this Agreement shall include both the
singular and the plural. Unless the context otherwise requires, references
herein to “this Agreement” (or similar terms) shall be deemed to include terms
contained in the Term Sheet.

 

2.2

Exhibits Incorporated by Reference.

Each of the exhibits attached hereto is expressly incorporated herein and made a
part of this Agreement, and all references to this Agreement shall include the
exhibits hereto. In the event of any inconsistency between this Agreement and
the Plan, the Plan shall govern. In the event of any inconsistency between this
Agreement (without reference to the exhibits) and the exhibits other than the
Plan, this Agreement (without reference to the exhibits) shall govern.

 

Section 3.

Commitments Regarding the Plan and Restructuring Transactions.

 

3.1

Commitments of the Consenting Creditors.

During the period beginning on the Agreement Effective Date and ending on the
earlier to occur of the Restructuring Support Termination Date (as defined in
Section 7 hereof) and the Agreement Termination Date (as defined in Section 8
hereof) applicable to the Party (such period, the “Restructuring Support
Effective Period”), each Consenting Creditor (except in the case of any
investment advisor or manager of or with power and/or authority to bind any
Owned Debtor Claims/Interests, then solely for the period within which such
power and/or authority was held; provided, however, that such Owned Debtor
Claims/Interests shall continue to be subject to this Agreement) agrees,
severally and not jointly, that:

(a)        subject to receipt of the Disclosure Statement approved by the
Bankruptcy Court as containing “adequate information” as such term is defined in
section 1125 of the Bankruptcy Code, and the other solicitation materials
approved by the Bankruptcy Court, it shall:

(i)        to the extent a class of claims or interests against or in the
Debtors (the “Debtor Claims/Interests”) is permitted to vote to accept or reject
the Plan, vote each such claim or interest it holds in such class to accept the
Plan by delivering its duly executed and completed ballot(s) accepting the Plan
on a timely basis following the commencement of the solicitation;

(ii)        to the extent it is permitted to elect whether to opt out of the
releases set forth in the Plan, not elect to opt out of the releases set forth
in the Plan by timely delivering its duly executed and completed ballot(s)
indicating such election; and

(iii)        not change or withdraw (or cause to be changed or withdrawn) any
such vote or election;

(b)        it shall (i) use commercially reasonable efforts to assist the
Debtors in obtaining entry of the DIP Orders, the Disclosure Statement Order,
the SSA Order and the Confirmation

 

4



--------------------------------------------------------------------------------

Order and consummation of the Plan as soon as reasonably practicable in
accordance with the Bankruptcy Code and on terms consistent with this Agreement,
including within the time frames contemplated in this Agreement, and
(ii) execute and deliver any other agreements reasonably required to effectuate
and consummate the Plan and a transaction or transactions to be implemented to
effectuate and consummate the Restructuring (the “Restructuring Transactions”);

(c)        it shall not directly or indirectly, or encourage any other entity to
directly or indirectly, (i) object to, delay, impede, or take any other action
or any inaction to interfere with the acceptance, implementation, consummation,
or amendment (whether before or after confirmation, provided that such amendment
is consistent with this Agreement, including Section 9) of the Plan;
(ii) propose, file, support, vote for, or take any other action in furtherance
of any restructuring, workout, plan of arrangement, or plan of reorganization
for the Debtors other than the Plan, including, for the avoidance of doubt,
making or supporting any filings with the Bankruptcy Court or any regulatory
agency, or making or supporting any press release, press report or comparable
public statement, or filing with respect to any restructuring, workout, plan of
arrangement, or plan of reorganization for the Debtors other than the Plan; or
(iii) exercise any right or remedy for the enforcement, collection, or recovery
of any claim against the Debtors or any direct or indirect subsidiaries of the
Debtors that are not Debtors other than as expressly permitted by the Plan;
provided, however, that notwithstanding the foregoing, each Party may file with
the Bankruptcy Court all documents necessary to obtain entry and approval of
each of the Confirmation Order, the Disclosure Statement Order, the DIP Orders,
and the SSA Order; and, provided, however, that neither (i) the exercise of
rights and remedies specifically reserved under the DIP Orders, the DIP Credit
Agreements, and the SSA Order (including rights to initiate adversary
proceedings or contested matters reserved therein, whether before or after the
Standstill Period) nor (ii) any response to or issuance of informal discovery or
an examination under Bankruptcy Rule 2004 regarding the matters or claims that
would form the basis of a Challenge Proceeding, shall constitute a violation of
this Agreement;

(d)        it shall not direct any administrative agent, collateral agent, or
indenture trustee (as applicable) to take any action inconsistent with such
Party’s respective obligations under this Agreement, and if any applicable
administrative agent, collateral agent, or indenture trustee takes any action
inconsistent with a Party’s obligations under this Agreement, such Party shall
promptly direct such administrative agent, collateral agent, or indenture
trustee to cease and refrain from taking any such action, but such Party shall
not have any obligation to indemnify such administrative agent, collateral agent
or indenture trustee with respect to such action;

(e)        each of the Consenting Creditors hereby covenants and agrees to
(i) timely vote or cause to be voted all such Claims that it holds, controls, or
has the ability to control, to accept the Plan by delivering its duly executed
and completed ballot accepting the Plan upon solicitation of the Plan in
accordance with sections 1125 and 1126 of the Bankruptcy Code; (ii) not change
or withdraw such vote (or cause or direct such vote to be changed or withdrawn);
provided, however, that the votes of the Consenting Creditors shall be
immediately revoked and deemed void ab initio upon termination of this
Agreement; and (iii) not “opt out” of any releases under the Plan;

 

5



--------------------------------------------------------------------------------

(f)        each of the Consenting Creditors hereby covenants and agrees not to
take any action (or encourage or instruct any other party to take any action) in
respect of any potential, actual, or alleged occurrence of any default or
alleged default under each such Consenting Creditor’s respective obligations or
instruments or agreements governing any such obligation, including any default
that would be triggered as a result of the commencement of the Chapter 11 Cases
or the undertaking of any Debtor to implement the terms of this Agreement or the
Plan; and

(g)        each of the Consenting Creditors hereby covenants and agrees to not
take any action that is (i) inconsistent with the satisfaction of the conditions
precedent set forth in this Agreement or (ii) inconsistent in any material
respect with this Agreement, the Term Sheet, the SSA Order or, after the Plan is
filed, the Plan; in each case which would reasonably be expected to have the
effect of interfering with the approval and consummation of the Restructuring
Transactions set forth in this Agreement.

 

3.2

Commitments of the Debtors.

During the Restructuring Support Effective Period, the Debtors shall:

(a)        use commercially reasonable efforts to: (i) file, as soon as
reasonably practicable, the Plan, and the Disclosure Statement; (ii) take all
steps reasonably necessary or desirable to obtain orders of the Bankruptcy Court
(A) approving the Disclosure Statement, (B) approving the SSA Order, and
(C) confirming the Plan; (iii) support and take all steps reasonably necessary
or desirable to consummate, as soon as reasonably practicable, the Plan and
Restructuring Transactions in accordance with this Agreement, including the
preparation, execution (where applicable) and filing of the Definitive
Restructuring Documents prior to the dates provided herein; (iv) execute and
deliver any other agreements reasonably required to effectuate and consummate
the Plan and Restructuring Transactions as soon as reasonably practicable;
(v) take all steps reasonably necessary to obtain any and all required
regulatory and/or third-party approvals for the Restructuring Transactions as
soon as possible; (vi) file motions pursuant to sections 363 and 364 of the
Bankruptcy Code to authorize the Debtors to obtain post-petition secured
financing pursuant to the terms and conditions of the DIP Credit Agreements (the
“DIP Motions”); (vii) support and take all actions reasonably necessary or
requested by the Consenting Creditors to obtain approval of each of the DIP
Motions on an interim basis by entry of orders of the Bankruptcy Court
(collectively, the “Interim DIP Orders”) as soon as reasonably practicable;
(viii) support and take all actions reasonably necessary or requested by the
Consenting Creditors to obtain approval of each of the DIP Motions on a final
basis by entry of orders of the Bankruptcy Court (collectively, the “Final DIP
Orders,” and together with the Interim DIP Orders, the “DIP Orders”) as soon as
reasonably practicable and in no event later than the date that is seventy
(70) days after date of the Interim DIP Order; (ix) not object to, delay,
impede, or take any other action or any inaction that is inconsistent with or is
intended to interfere with acceptance, implementation, consummation, or
amendment (whether before or after confirmation, provided that such amendment is
consistent with this Agreement, including Section 9) of the Plan and
Restructuring Transactions; and (x) not propose, file, support, or take any
other action in furtherance of any restructuring, workout, plan of arrangement,
or plan of reorganization for the Debtors other than the Plan, including, for
the avoidance of doubt, making or supporting any filings with the Bankruptcy
Court or any regulatory agency, or making or

 

6



--------------------------------------------------------------------------------

supporting any public statements with respect to any restructuring, workout,
plan of arrangement, or plan of reorganization for the Debtors other than the
Plan; provided, however, that notwithstanding the foregoing, the Debtors may
file with the Bankruptcy Court all documents necessary to obtain entry of the
Disclosure Statement Order, the Confirmation Order, the SSA Order, and the DIP
Orders;

(b)        the Debtors will use commercially reasonable efforts to provide to
counsel to the Consenting Creditors, draft copies of all material motions,
pleadings and other documents that the Debtors intend to file with any court or
regulatory body (including the Bankruptcy Court) relating to the Plan and
Restructuring Transactions at least two (2) Business Days before the date on
which the Debtors intend to file any such document; provided, however, that all
Parties acknowledge such two (2) Business Day period, as applicable, may not be
reasonably practicable in all cases, and that in such cases the Debtors shall
provide as much advance notice as is reasonably practicable; provided, further,
that, notwithstanding anything herein to the contrary, (i) the Definitive
Restructuring Documents, including any motions or orders related thereto,
(ii) the “first day” motions and orders, including the DIP Orders, and (iii) the
motion and order related to the SSA, shall be consistent with this Agreement and
the Term Sheet in all respects and otherwise shall be in form and substance
reasonably satisfactory to the Required Consenting Verso First Lien Creditors
and the Required Consenting NewPage Creditors;

(c)        act in good faith to respond promptly to the reasonable diligence
requests of the professional advisors to the Consenting Creditors during the
Chapter 11 Cases;

(d)        timely file a formal objection to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order (i) directing
the appointment of a trustee or examiner (with expanded powers beyond those set
forth in section 1106(a)(3) and (4) of the Bankruptcy Code) in the Chapter 11
Cases, (ii) converting the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, or (iii) dismissing the Chapter 11 Cases;

(e)        timely file a formal objection to any motion filed with the
Bankruptcy Court by a third party seeking the entry of an order modifying or
terminating the Debtors’ exclusive right to file and/or solicit acceptances of a
plan of reorganization;

(f)        not take any action that is (i) inconsistent with the satisfaction of
the conditions precedent set forth in this Agreement or (ii) inconsistent in any
material respect with this Agreement, the Term Sheet, the SSA Order or, after
the Plan is filed, the Plan; in each case which would reasonably be expected to
have the effect of interfering with the approval and consummation of the
Restructuring Transactions set forth in this Agreement;

(g)        during the Restructuring Support Effective Period, pay or reimburse
when due: (i) for the Consenting Verso Creditors, the reasonable and documented
professional fees and expenses of (A) Milbank, Tweed, Hadley & McCloy LLP, as
counsel to the Consenting Verso Creditors and (B) Houlihan Lokey, as financial
advisor to the Consenting Verso Creditors and (ii) for the Consenting NewPage
Creditors, the reasonable and documented professional fees and expenses of
(A) Ropes & Gray LLP, as counsel to the Consenting NewPage Creditors and
(B) Ducera Partners, as financial advisor to the Consenting NewPage Creditors;
and

 

7



--------------------------------------------------------------------------------

(h)        maintain the Affiliate Transactions Oversight protocol outlined in
Section 17(c) of the Interim DIP Order for the Verso Debtors.

 

3.3

Commitments of the Debtors and the Consenting Creditors.

The Debtors and the Consenting Creditors represent and warrant to each of the
other Parties that there are no currently effective agreements (oral or written)
or understandings, with respect to any plan of reorganization or liquidation,
proposal, offer, dissolution, winding up, liquidation, reorganization, merger,
consolidation, business combination, joint venture, partnership, sale of assets
or equity interests or restructuring (other than the Definitive Restructuring
Documents, and any other proposals, agreements, or understandings relating to
the Plan) involving the Debtors, or any of their assets, properties or
businesses (an “Alternative Proposal”). If the Debtors receive a written
proposal or expression of interest regarding an Alternative Proposal during the
Restructuring Support Effective Period that is reasonably likely to lead to a
Superior Proposal, the Debtors shall promptly notify counsel to the other
Parties of any such proposal or expression of interest relating to an
Alternative Proposal, with such notice to include the material terms thereof,
including (unless prohibited by a separate agreement) the identity of the person
or group of persons involved. The Debtors shall promptly furnish counsel to the
Parties with copies of any written offer or other information that they receive
relating to an Alternative Proposal and shall promptly inform counsel to the
Parties of any material changes to such Alternative Proposal. The Debtors shall
not enter into any confidentiality agreement with a party proposing an
Alternative Proposal unless such party consents to identifying and providing to
counsel to the Parties (under a reasonably acceptable confidentiality agreement)
the information contemplated under this Section 3.3.

 

8



--------------------------------------------------------------------------------

Section 4.

Transfers of Supporting Claims/Interests.

 

4.1

Permitted Transfers.

During the period beginning on the Agreement Effective Date and ending on the
Agreement Termination Date (as defined in Section 8.5 hereof) applicable to the
Party (such period, the “Agreement Effective Period”), no Consenting Creditor
(except in the case of any investment advisor or manager of or with power and/or
authority to bind any Owned Debtor Claims/Interests, then solely for the period
within which such power and/or authority was held; provided, however, that such
Owned Debtor Claims/Interests shall continue to be subject to this Agreement)
shall sell, use, pledge, assign, transfer, or otherwise dispose of (each, a
“Transfer”) any ownership (including any beneficial ownership)1 in its
respective Debtor Claims/Interests, or interests in any Debtor (the “Supporting
Claims/Interests”), unless the intended transferee executes and delivers to
counsel to the other Parties on the terms set forth below an executed joinder
agreement in the form attached hereto as Exhibit C (a “Joinder Agreement”)
before such Transfer is effective (a transfer that satisfies such requirements,
a “Permitted Transfer,” and such transferee, a “Permitted Transferee”).

Notwithstanding the foregoing, so long as a Transfer by a Consenting Creditor
(i) is to another Consenting Creditor that is not in breach of its obligations
under this Agreement and remains a Party to this Agreement, and (ii) would
comply with this Section 4.1, then such Transfer shall be a Permitted Transfer,
and such transferee a Permitted Transferee, without the requirement of executing
and delivering a Joinder Agreement.

 

4.2

Other Permitted Transfers.

Notwithstanding anything to the contrary herein, (i) the foregoing provisions
shall not preclude a Consenting Creditor from settling or delivering securities
or bank debt that would otherwise be subject to the terms of this Agreement to
settle any confirmed transaction pending as of the date of such Party’s entry
into this Agreement (subject to compliance with applicable securities laws and
it being understood that such securities or bank debt so acquired and held
(i.e., not as a part of a short transaction) shall be subject to the terms of
this Agreement; (ii) a Qualified Marketmaker2 that acquires any of the
Supporting Claims/Interests with the purpose and intent of acting as a Qualified
Marketmaker for such Supporting Claims/Interests, shall not be required to
execute and deliver a Joinder Agreement or otherwise agree to be bound by the
terms and conditions set forth in this Agreement if such Qualified Marketmaker
Transfers such Supporting Claims/Interests (by purchase, sale, assignment,
participation, or otherwise) as soon as reasonably practicable, and in no event
later than the earlier of (A) one (1) Business Day prior

 

 

 

1 

As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of voting rights and the disposition of, the Supporting
Claims/Interests or the right to acquire such Supporting Claims/Interests.

 

2 

As used herein, the term “Qualified Marketmaker” means an entity that (a) holds
itself out to the public or the applicable private markets as standing ready in
the ordinary course of business to purchase from customers and sell to customers
Supporting Claims/Interests (or enter with customers into long and short
positions in Supporting Claims/Interests), in its capacity as a dealer or market
maker in Supporting Claims/Interests and (b) is, in fact, regularly in the
business of making a market in claims against issuers or borrowers (including
debt securities or other debt).

 

9



--------------------------------------------------------------------------------

to any voting deadline established by the Bankruptcy Court with respect to the
Plan (solely if the Qualified Marketmaker acquires such Supporting
Claims/Interests prior to such voting deadline) and (B) twenty (20) Business
Days of its acquisition, to a Permitted Transferee and the Transfer otherwise is
a Permitted Transfer (including, for the avoidance of doubt, the requirement
that such transferee execute a Joinder Agreement in accordance with
Section 4.1); (iii) to the extent any Party is acting solely in its capacity as
a Qualified Marketmaker, it may Transfer any ownership interests in the
Supporting Claims/Interests that it acquires from a holder of such Supporting
Claims/Interests that is not a Party to a transferee that is not a Party at the
time of such Transfer without the requirement that such transferee be or become
a signatory to this Agreement or execute a Joinder Agreement; and (iv) a
Consenting Creditor may Transfer any Supporting Claims/Interests pursuant to or
in connection with any repurchase transaction, reverse repurchase transaction,
or any swap or other derivative transaction without satisfying the requirements
set forth in this Section 4 only if, in connection with such Transfer, the
Consenting Creditor (or a wholly-owned subsidiary controlled by it) retains the
contractual right to exercise any voting right or other direction that may be
made on account of such Supporting Claims/Interests, and such Consenting
Creditor exercises (or causes its wholly-owned subsidiary controlled by it to
exercise) such rights so that the Transferred Supporting Claims/Interests are
voted in accordance with this Agreement and the transferee thereof does not
otherwise take any action inconsistent with such Consenting Creditor’s
obligations under this Agreement. For purposes of subclause (iv), a Person shall
be deemed to “control” another person if such person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

4.3

Acquisition of Additional Supporting Claims/Interests.

This Agreement shall in no way be construed to preclude any Consenting Creditor
from acquiring additional Supporting Claims/Interests; provided, however, that
such acquired Supporting Claims/Interests shall automatically and immediately
upon acquisition by a Consenting Creditor be deemed subject to the terms of this
Agreement (regardless of when or whether notice of such acquisition is given to
the other Parties); provided further, however, that any such acquisition shall
not cause such Consenting Creditor to breach Section 4.1. For the avoidance of
doubt, any acquisition or ownership of NewPage Roll-Up DIP Term Loan Claims
shall be subject to this Section 4.3.

 

4.4

Cleansing.

This Section 4 shall not impose any obligation on any Debtor to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of
enabling a Party to Transfer any Supporting Claims/Interests. Notwithstanding
anything to the contrary herein, to the extent the Debtors and another Party
have entered into a separate agreement with respect to the issuance of a
“cleansing letter” or other public disclosure of information in connection with
any proposed restructuring transactions the terms of such confidentiality
agreement shall continue to apply and remain in full force and effect according
to its terms.

 

10



--------------------------------------------------------------------------------

4.5

Unpermitted Transfers.

Any Transfer made in violation of this Section 4 shall be void ab initio. Upon
satisfaction of the requirements set forth in Section 4.1, the applicable
Permitted Transferee shall be and shall be deemed to be a Party hereunder solely
to the extent of such transferred Supporting Claims/Interests and not, for the
avoidance of doubt, with respect to any other Debtor Claims/Interest held by
such Permitted Transferee at the time of such Transfer unless already subject to
this Agreement. Any Party that effectuates a Permitted Transfer to a Permitted
Transferee shall have no liability under this Agreement arising from or related
to the failure of the Permitted Transferee to comply with the terms of this
Agreement.

 

Section 5.

Representations and Warranties.

 

5.1

Representations and Warranties of the Consenting Creditors.

Each Consenting Creditor, severally, and not jointly, represents and warrants
that, during the Agreement Effective Period (except in the case of any
investment advisor or manager of or with power and/or authority to bind any
Owned Debtor Claims/Interests, then solely for the period within which such
power and/or authority was held), except as otherwise provided below:

(a)        it is, as of the Agreement Effective Date or, if after the Agreement
Effective Date, the date upon which it delivers its executed signature page to
this Agreement, the beneficial owner (including pursuant to any swap or
derivative transaction) of the face amount of the Debtor Claims/Interests, or is
the nominee, investment manager, or advisor for beneficial holders of or
discretionary accounts holding the Debtor Claims/Interests, and of no other
Debtor Claims/Interests, as applicable, as reflected in such Party’s signature
block to this Agreement (such Debtor Claims/Interests, the “Owned Debtor
Claims/Interests”);

(b)        it has the full power and authority to act on behalf of, vote and
consent to matters concerning the Owned Debtor Claims/Interests or, with respect
to any Owned Debtor Claims/Interests beneficially held through any swap or
derivative transaction, it has the right (i) to demand the counterparty thereof
retransfer such Owned Debtor Claims/Interests to the applicable Party and/or
(ii) to instruct (directly or indirectly) the counterparty thereof with respect
to the exercise of any voting right or other direction that may be made on
account of such Owned Debtor Claims/Interests;

(c)        such Owned Debtor Claims/Interests are not subject to any pledge,
lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal, or other limitation on disposition,
transfer, or encumbrances of any kind, that could reasonably be expected to
adversely affect in any way such Party’s ability to perform any of its
obligations under this Agreement at the time such obligations are required to be
performed;

(d)        (i) it is either (A) a qualified institutional buyer as defined in
Rule 144A of the Securities Act of 1933, as amended (the “Securities Act”),
(B) an institutional accredited investor (as defined in Rule 501(a)(1), (2),
(3), or (7) under the Securities Act), (C) a non-U.S. person under Regulation S
of the Securities Act, or (D) the foreign equivalent of (A) or (B) above, and
(ii) any securities of any Debtor acquired by the applicable Party in connection
with

 

11



--------------------------------------------------------------------------------

the Plan and Restructuring Transactions, will have been acquired for investment
and not with a view to distribution or resale in violation of the Securities
Act; and

(e)        as of the date hereof, it has no actual knowledge of any event that,
due to any fiduciary or similar duty to any other person or entity, would
prevent it from taking any action required of it under this Agreement.

 

5.2

Mutual Representations and Warranties of All Parties.

Each Party, severally, and not jointly, represents and warrants that:

(a)        it is validly existing and in good standing under the laws of the
state of its organization, and this Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable laws relating to bankruptcy
or limiting creditors’ rights generally or by equitable principles relating to
enforceability;

(b)        except as expressly provided in this Agreement (including the
exhibits hereto) or the Bankruptcy Code (and subject to necessary Bankruptcy
Court approval and/or regulatory approvals associated with the Plan and
Restructuring Transactions), no consent or approval is required by any other
person or entity for it to effectuate the Plan and Restructuring Transactions
contemplated by, and perform the respective obligations under, this Agreement;

(c)        except as expressly provided in this Agreement (including the
exhibits hereto) or the Bankruptcy Code (and subject to necessary Bankruptcy
Court approval and/or regulatory approvals associated with the Plan and
Restructuring Transactions), it has all requisite corporate or other power and
authority to enter into, execute, and deliver this Agreement and to effectuate
the Plan and Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement;

(d)        except as expressly provided in this Agreement (including the
exhibits hereto) or the Bankruptcy Code and with respect to the Debtors’
performance of this Agreement (and subject to necessary Bankruptcy Court
approval and/or regulatory approvals associated with the Plan and Restructuring
Transactions), the execution, delivery, and performance by it of this Agreement
does not, and shall not, require any registration or filing with, consent or
approval of, or notice to, or other action to, with or by, any federal, state,
or other governmental authority or regulatory body; and

(e)        subject to necessary Bankruptcy Court approval and/or regulatory
approvals associated with the Plan and Restructuring Transactions the execution,
delivery, and performance of this Agreement does not and shall not: (i) violate
any provision of law, rules, or regulations applicable to it or any of its
subsidiaries in any material respect to the best of its actual knowledge;
(ii) violate its certificate of incorporation, bylaws, or other organizational
documents or those of any of its subsidiaries; or (iii) conflict with, result in
a breach of, or constitute (with due notice or lapse of time or both) a default
under any contractual obligation to which it is a party, which conflict, breach,
or default, would have a material and adverse effect on the Plan and
Restructuring Transactions to the best of its actual knowledge.

 

12



--------------------------------------------------------------------------------

Section 6.

Acknowledgement.

Notwithstanding any other provision herein, this Agreement is not and shall not
be deemed to be an offer with respect to any securities or solicitation of votes
for the acceptance of a plan of reorganization for purposes of sections 1125 and
1126 of the Bankruptcy Code or otherwise. Any such offer or solicitation will be
made only in compliance with all applicable securities laws and provisions of
the Bankruptcy Code. The relevant Parties will not solicit acceptances of the
Plan from the relevant Parties in any manner inconsistent with the Bankruptcy
Code or applicable non-bankruptcy law.

 

Section 7.

Termination of Support for Plan and Restructuring Transactions.

The Parties’ commitments and obligations with respect to the Plan and
Restructuring Transactions, as set forth in Section 3 hereof, shall terminate
automatically, and without further action by any Party, upon the occurrence and
continuation of any of the following events and after delivery by the Debtors,
the Required Consenting Verso First Lien Creditors or the Required Consenting
NewPage Creditors, to the other Parties of a written notice (a “Restructuring
Support Termination Notice”) in accordance with Section 10.8 hereof, setting
forth the particular relevant facts and circumstances, upon the occurrence and
during the continuation of any of the following (each a “Restructuring Support
Termination Event,” and the date upon which a Restructuring Support Termination
Event occurs, the “Restructuring Support Termination Date”):

(a)        the Bankruptcy Court shall not have entered the Interim DIP Orders,
without any modification that is not in form and substance reasonably
satisfactory to the Required Consenting Verso First Lien Creditors and the
Required Consenting NewPage Creditors, on or before the date which is five
(5) days after the Petition Date, provided that nothing in this clause shall be
deemed or construed to amend or modify the consent rights of any of the lenders
under the DIP Credit Agreements as set forth in the Interim DIP Orders; and
provided, further, that entry of any such order shall be deemed to occur upon an
oral indication by the Bankruptcy Court that it is approving such order;

(b)        the Bankruptcy Court shall not have entered the Final DIP Orders that
is not in form and substance reasonably satisfactory to the Required Consenting
Verso First Lien Creditors and the Required Consenting NewPage Creditors, on or
before the date which is forty five (45) days after the Interim DIP Order,
provided that nothing in this clause shall be deemed or construed to amend or
modify the consent rights of any of the lenders under the DIP Credit Agreements
as set forth in the Final DIP Orders; and provided, further, that entry of any
such order shall be deemed to occur upon an oral indication by the Bankruptcy
Court that it is approving such order;

(c)        the Bankruptcy Court shall not have entered the SSA Order on or
before the date which is twenty eight (28) days after the Petition Date,
provided that entry of any such order shall be deemed to occur upon an oral
indication by the Bankruptcy Court that it is approving such order;

 

13



--------------------------------------------------------------------------------

(d)        the Debtors shall not have filed the Disclosure Statement or Plan, in
each case in a form and substance reasonably satisfactory to the Required
Consenting Verso First Lien Creditors and the Required Consenting NewPage
Creditors, on or before the date which is sixty (60) days after the Petition
Date;

(e)        the Bankruptcy Court shall not have entered the Disclosure Statement
Order on or before the date which is one hundred and five (105) days after the
Petition Date (the “Disclosure Statement Milestone”), provided that entry of
such order shall be deemed to occur upon an oral indication by the Bankruptcy
Court that it is approving the Disclosure Statement;

(f)        the Bankruptcy Court shall not have entered the Confirmation Order on
or before the date which is one hundred and sixty (160) days after the Petition
Date (the “Confirmation Milestone”), provided that entry of any such order shall
be deemed to occur upon an oral indication by the Bankruptcy Court that it is
approving confirmation of the Plan;

(g)        the Effective Date is not on or before thirty (30) days after the
Bankruptcy Court has entered the Confirmation Order; or

(h)        upon the entry of an order by the Bankruptcy Court, which order is
not, within fourteen (14) calendar days after entry (or, if on such fourteenth
(14th) calendar day the Bankruptcy Court is not open, the next succeeding day on
which the Bankruptcy Court is open), subject to a stay of its effectiveness
pending appeal, (i) dismissing the Chapter 11 Cases, (ii) converting the Chapter
11 Cases to a case under chapter 7 of the Bankruptcy Code, (iii) appointing a
trustee or examiner (with expanded powers beyond those set forth in section
1106(a)(3) and (4) of the Bankruptcy Code) in the Chapter 11 Cases or (iv) the
effect of which would demonstrably render the Plan incapable of consummation on
the terms set forth herein.

A Restructuring Support Termination Notice may only be issued by the Debtors,
the Required Consenting Verso First Lien Creditors or the Required Consenting
NewPage Creditors, and no such Party may issue a Restructuring Support
Termination Notice if such Party (or any fellow Required Consenting Verso First
Lien Creditor or Required Consenting NewPage Creditor, as applicable) failed to
perform or comply in all material respects with the terms and conditions of this
Agreement, and such failure to perform or comply caused, or resulted in, the
occurrence of the applicable Restructuring Support Termination Event.

 

Section 8.

Agreement Termination Events.

 

8.1

Consenting Creditor Termination Events.

This Agreement may be terminated as between the Consenting Creditors and the
other Parties upon five (5) Business Days’ prior written notice to the other
Parties, delivered in accordance with Section 10.8 hereof, by either the
Required Consenting Verso First Lien Creditors or the Required Consenting
NewPage Creditors, in the exercise of their discretion, upon the occurrence and
during the continuation of any of the following events:

(a)        (i) in the case of the Required Consenting Verso Creditors, the
material breach by any of the Consenting NewPage Creditors, (ii) in the case of
the Required Consenting NewPage Creditors, the material breach by any of the
Consenting Verso Creditors and (iii) in the case of

 

14



--------------------------------------------------------------------------------

either the Required Consenting Verso First Lien Creditors or the Required
Consenting NewPage Creditors, the material breach by the Debtors, in each case
of any of the representations, warranties, or covenants of such breaching Party
as set forth in this Agreement that would prevent, and result in a material
adverse effect on, the consummation of the Plan in accordance with this
Agreement; provided, however, that the Parties seeking to terminate this
Agreement shall include in such notice the details of any such breach, and if
such breach is capable of being cured, the Parties shall have ten (10) Business
Days after receiving such notice to cure any such breach;

(b)        if the Debtors seek to sell any mills without the prior written
consent of the Required Consenting Verso First Lien Creditors and the Required
Consenting NewPage Creditors, unless otherwise contemplated by the DIP Orders;

(c)        if any debtor-in-possession financing is materially modified or
refinanced, in whole or in part, on terms that are not reasonably satisfactory
to the Required Consenting Verso First Lien Creditors and the Required
Consenting NewPage Creditors;

(d)        if the Debtors file any Definitive Restructuring Document, motion or
proposed order, or any amendments, modifications, or supplements thereto that
included terms that are materially inconsistent with this Agreement and the Term
Sheet or are otherwise in a form and substance that is not reasonably
satisfactory to the Required Consenting Verso First Lien Creditors or the
Required Consenting NewPage Creditors and such filed document has not been
withdrawn within five (5) Business Days of the Debtors receiving written notice
of the same from the Required Consenting Verso First Lien Creditors or the
Required Consenting NewPage Creditors, as applicable;

(e)        if the Debtors fail to maintain the Affiliate Transactions Oversight
protocol outlined in Section 17(c) of the Interim DIP Order for the Verso
Debtors;

(f)        if the NewPage Debtors do not, pursuant to the Interim DIP Order of
the NewPage Debtors, use the proceeds of the NewPage ABL DIP Loans, in each case
within two (2) Business Days after the closing date of the NewPage ABL DIP Loan,
to (i) repurchase from Verso Maine Power Holdings LLC, the stores and supplies
inventory sold to Verso Maine Power Holdings LLC by the NewPage Debtors on or
about January 6, 2016 and (ii) reimburse Verso Maine Power Holdings LLC for the
NewPage Debtors’ allocable share of amounts paid to CN Railway on January 25,
2016;

(g)        if any Debtor brings a Loan Party Challenge Proceeding or any other
party, having been granted standing by the Bankruptcy Court, brings a Challenge
Proceeding with respect to the Liens or Claims of Consenting Creditors; or

(h)        the issuance by the Bankruptcy Court or any governmental authority,
including any regulatory authority or court of competent jurisdiction, of a
final order (or other comparable final and non-appealable injunction, judgment,
decree, charge, ruling or order issued by a regulatory authority) permanently
enjoining or otherwise preventing the consummation of the Plan in accordance
with this Agreement; provided, however, that the Parties shall have thirty
(30) Business Days after issuance of such final order (or other comparable final
and non-appealable

 

15



--------------------------------------------------------------------------------

injunction, judgment, decree, charge, ruling or order issued by a regulatory
authority) to obtain relief that would allow consummation of the Plan in
accordance with this Agreement.

 

8.2

Debtors’ Termination Events.

A Debtor may terminate this Agreement as to it upon five (5) Business Days’
prior written notice to the other Parties, delivered in accordance with
Section 10.8 hereof, upon the occurrence and during the continuation of any of
the following events:

(a)        the material breach by any of the Consenting Creditors of any of the
representations, warranties, or covenants of such breaching Party as set forth
in this Agreement that would prevent and result in a material adverse effect on
the consummation of the Plan in accordance with this Agreement; provided,
however, that the Debtors seeking to terminate this Agreement shall include in
such notice the details of any such breach, and if such breach is capable of
being cured, the Parties shall have ten (10) Business Days after receiving such
notice to cure any such breach;

(b)        the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of a final order (or other
comparable final and non-appealable injunction, judgment, decree, charge, ruling
or order issued by a regulatory authority) permanently enjoining or otherwise
preventing the consummation of the Restructuring in accordance with this
Agreement; provided, however, that the Parties shall have thirty (30) Business
Days after issuance of such final order (or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order issued by a
regulatory authority) that would allow consummation of the Plan in accordance
with this Agreement; or

(c)        the board of directors, board of managers, or such similar governing
body of any Debtor determines in good faith after consultation with its outside
financial advisors and outside legal counsel, and based on the advice of such
counsel, that proceeding with the Plan and Restructuring Transactions would be
inconsistent with its applicable fiduciary duties.

 

8.3

Mutual Termination.

This Agreement, and the obligations of all Parties hereunder, may be terminated
during the Restructuring Support Effective Period, by mutual written agreement
among the Debtors and each of the Required Consenting Verso Creditors and the
Required Consenting NewPage Creditors.

 

 

8.4

Termination Upon Consummation of the Plan.

This Agreement shall terminate automatically without any further required action
or notice with respect to all Parties on the Effective Date of the Plan.

 

8.5

Effect of Termination.

No Party may terminate this Agreement, and no Party may be counted among the
Required Consenting Verso First Lien Creditors or the Required Consenting
NewPage Creditors,

 

16



--------------------------------------------------------------------------------

as applicable, for purposes of terminating this Agreement if such Party failed
to perform or comply in all material respects with the terms and conditions of
this Agreement, and such failure to perform or comply caused, or resulted in,
the occurrence of one or more termination events specified herein. The date on
which termination of this Agreement as to a Party is effective in accordance
with Section 8 shall be referred to as an “Agreement Termination Date.” Upon the
occurrence of an Agreement Termination Date as to a Party (but only as to such
Party), except as expressly provided in this Agreement, (i) this Agreement shall
be of no further force and effect with respect to such Party, (ii) each Party
subject to such termination shall be released from its commitments,
undertakings, and agreements under this Agreement and shall have the rights that
it would have had, had it not entered into this Agreement, and shall be entitled
to take all actions, whether with respect to the Restructuring Transactions or
otherwise, that it would have been entitled to take had it not entered into this
Agreement, and (iii) the remaining Parties to this Agreement, if any, shall be
released from any commitments, undertaking, and agreements owed to such
terminated Party under this Agreement; provided, however, that this Section 8.5,
Section 10.4, Section 10.6, Section 10.8, Section 10.10, Section 10.12,
Section 10.14 and Section 10.15 shall survive termination of this Agreement.
Notwithstanding anything to the contrary in this Agreement, the foregoing shall
not be construed to prohibit any of the Parties from contesting whether any such
termination is in accordance with the terms of this Agreement. Except as
expressly provided in this Agreement, nothing herein is intended to, or does, in
any manner waive, limit, impair, or restrict any right of any Party, or the
ability of any Party to protect and preserve its rights, remedies, and
interests, including its claims against any Debtor or any other Party. Nothing
in this Section 8.5 shall restrict any Debtor’s right to terminate this
Agreement in accordance with Section 8.2(c).

In addition, and for the avoidance of doubt, the termination rights and effect
of termination provided for under this Section 8 apply only to this Agreement
(without reference to the exhibits). The applicable termination rights and
effect of termination of other agreements between or among any of the Parties,
including those attached to this Agreement as exhibits, are governed according
to the respective terms and conditions of such agreements.

 

8.6

No Violation of Automatic Stay.

The automatic stay applicable under section 362 of the Bankruptcy Code shall not
prohibit a Party from taking any action necessary to effectuate the termination
of this Agreement pursuant to and in accordance with the terms hereof.

 

8.7

Individual Party Termination Right.

Notwithstanding anything herein to the contrary, any individual Party shall have
the right to terminate this Agreement, as to itself only, by providing three
(3) Business Days prior written notice to the other Parties hereto of such
Party’s intention to terminate this Agreement in the event that (i) (a) the Term
Sheet or any Definitive Restructuring Documents implementing the Term Sheet or
the Plan is, or is amended, modified or altered in a manner that is,
inconsistent with the economic terms of the Term Sheet or materially and
adversely to such Party inconsistent with the non-economic terms of the Term
Sheet, (b) with respect to any shareholders agreement that may be entered into,
is not satisfactory to such Party, or (c) with respect to any material
provisions or material documents that are not addressed in the Term Sheet, if
such provision or

 

17



--------------------------------------------------------------------------------

document is materially adverse to such Party and is not reasonably satisfactory
to such Party or (ii) any deadline set forth in Section 7 hereof is extended,
whether by one or in a series of extensions, by more than ninety (90) days from
the date set forth herein. In such event, such termination shall be effective as
to such Party only and shall not affect any of the rights or obligations of any
other Party to this Agreement; provided, however, if the exercise of termination
rights under this Section 8.7 causes the Consenting Verso First Lien Creditors’
aggregate holdings or the Consenting NewPage Creditors’ aggregate holdings to
decrease to less than fifty percent (50%) of the Verso First Lien Debt
Obligations or the NewPage Debt Obligations, as applicable, then the Debtors may
terminate this Agreement upon three (3) Business Days prior written notice to
the other Parties hereto of the Debtors’ intention to terminate this Agreement.

 

Section 9.

Amendments.

This Agreement may not be modified, amended, or supplemented in any manner,
except in writing signed by (i) the Required Consenting Verso First Lien
Creditors; (ii) the Required Consenting NewPage Creditors; and (iii) each of the
Debtors; provided, however, that if the proposed modification, amendment, or
supplement has a material, disproportionate, and adverse effect on any Party (in
any capacity), then the consent of each such disproportionately affected Party
shall also be required to effectuate such modification, amendment, or
supplement; and provided, further, that no modification, amendment, or
supplement shall impose any material financial obligation inconsistent with the
Term Sheet on any Party without such Party’s consent.

Any proposed modification, amendment, or supplement that is not approved in
accordance with this Section 9 shall be ineffective and void ab initio. For the
avoidance of doubt, the limitations and requirements for amendment, modification
or supplementation provided for in this Section 9 apply only to this Agreement
(without reference to the exhibits). Notwithstanding anything to the contrary in
this Agreement, the applicable limitations and requirements to modify, amend,
supplement, or waive any provision of other agreements between or among any of
the Parties, including those attached to this Agreement as exhibits, are
governed according to the respective terms and conditions of such agreements and
must also comply with Section 2.1 hereof.

 

Section 10.

Miscellaneous.

 

10.1

Further Assurances.

Subject to the other terms of this Agreement, the Parties agree to execute and
deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, or as may be
required by order of the Bankruptcy Court, from time to time, to effectuate the
Plan and the Restructuring Transactions.

 

10.2

Complete Agreement.

This Agreement, including any exhibits, annexes, and/or schedules hereto and the
exhibits, annexes, and/or schedules thereto, constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersedes and
nullifies all prior agreements, oral or

 

18



--------------------------------------------------------------------------------

written, among the Parties with respect thereto, including any agreements
related to Alternative Proposals.

 

10.3

Headings.

The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit, or aid in the construction or interpretation of any term or provision
hereof.

 

10.4

Governing Law; Jurisdiction; Waiver of Jury Trial.

(a)       This Agreement shall be construed and enforced in accordance with, and
the rights of the Parties shall be governed by, the laws of the State of
Delaware, without giving effect to the conflict of laws principles thereof. Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement in the United States
Bankruptcy Court for the District of Delaware (the “Chosen Court”), and solely
in connection with claims arising under this Agreement: (i) irrevocably submits
to the exclusive jurisdiction and the authority of the Chosen Court; (ii) waives
any objection to laying venue in any such action or proceeding in the Chosen
Court; and (iii) waives any objection that the Chosen Court is an inconvenient
forum, does not have jurisdiction over any Party hereto, or lacks the
constitutional authority to enter final orders (or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order issued by a
regulatory authority) in connection with such action or proceeding.

(b)       Each Party hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
arising out of, or relating to, this Agreement or the transactions contemplated
hereby (whether based on contract, tort, or any other theory). Each Party
(i) certifies that no representative, agent, or attorney of any other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other Parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 10.4.

 

10.5

Execution of Agreement.

This Agreement may be executed and delivered in any number of counterparts and
by way of electronic signature and delivery, each such counterpart, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement. Except as expressly provided in this
Agreement, each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of such Party.

 

19



--------------------------------------------------------------------------------

10.6

Interpretation and Rules of Construction.

This Agreement is the product of negotiations among the Parties and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. The Parties were each represented by counsel during the negotiations and
drafting of this Agreement and continue to be represented by counsel. In
addition, this Agreement shall be interpreted in accordance with section 102 of
the Bankruptcy Code.

 

10.7

Successors and Assigns.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors and permitted assigns, as applicable. There are no
third party beneficiaries under this Agreement, and the rights or obligations of
any Party under this Agreement may not be assigned, delegated, or transferred to
any other person or entity except as otherwise expressly permitted herein.

 

10.8

Notices.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by electronic mail, courier, or registered or certified mail (return receipt
requested) to the following addresses (or at such other addresses as shall be
specified by like notice):

(a)       if to the Debtors, to:

Verso Corporation

6775 Lenox Center Court, Suite 400

Memphis, Tennessee 38115-4436

Attention: Peter Kesser

(901) 369-4100

 

With a copy to (which shall not constitute notice):

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036

Attention: George Davis and Andrew Parlen

gdavis@omm.com and aparlen@omm.com

 

20



--------------------------------------------------------------------------------

(b)       if to the Consenting Verso First Lien Noteholders, to:

Milbank, Tweed, Hadley & McCloy LLP

28 Liberty Street

New York, New York 10005

Attention: Dennis F. Dunne, Samuel A. Khalil, and Gregory Bray

ddunne@milbank.com, skhalil@milbank.com, and gbray@milbank.com

(c)       if to the Consenting NewPage Creditors:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036-8704

Attention: Keith H. Wofford and Stephen Moeller-Sally

keith.wofford@ropesgray.com and ssally@ropesgray.com

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail, or courier shall be effective when received.

 

10.9

Independent Due Diligence and Decision Making.

Each Party hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Debtors with the advice of
its own counsel and advisors.

 

10.10

Waiver.

If the Plan is not consummated, or if this Agreement is terminated for any
reason, the Parties fully reserve any and all of their rights, except as
otherwise expressly set forth in this Agreement. Pursuant to Federal Rule of
Evidence 408 and any other applicable rules of evidence, this Agreement and all
negotiations relating hereto, including with respect to the Plan and
Restructuring Transactions shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms or to pursue the
consummation of the Plan and Restructuring Transactions.

 

10.11

Specific Performance.

It is understood and agreed by the Parties that money damages would be an
insufficient remedy for any breach of this Agreement by any Party, that such
breach would represent irreparable harm, and that each non-breaching Party shall
be entitled to specific performance and injunctive relief (without the posting
of any bond and without proof of actual damages), but no other form of equitable
relief, including consequential, special or punitive damages, as the sole and
exclusive remedy of any such breach, including an order of the Bankruptcy Court
or other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder. For the avoidance of doubt, the remedies
provided for in this Section 10.11 apply only to this Agreement (without
reference to the exhibits). The applicable remedies

 

21



--------------------------------------------------------------------------------

for breaches of other agreements between or among any of the Parties, including
those attached to this Agreement as Exhibits, are governed according to the
terms of such agreements.

 

10.12

Several, Not Joint, Claims.

The agreements, representations, warranties, and obligations of the Parties
under this Agreement are, in all respects, several and not joint.

 

10.13

No Third-Party Beneficiaries.

This Agreement is intended for the benefit of the Parties hereto and no other
person shall have any rights hereunder.

 

10.14

No Waiver of Participation and Preservation of Rights.

Except as expressly provided in this Agreement, nothing herein is intended to,
does or shall be deemed in any manner to waive, limit, impair, or restrict the
ability of each of the Parties to protect and preserve its rights, remedies, and
interests, including its Debtor Claims/Interests and its full participation in
the Chapter 11 Cases so long as, in each case, such actions are not inconsistent
with the Party’s obligations under this Agreement, the Plan, the other
Definitive Restructuring Documents. Furthermore, nothing in this Agreement shall
be construed to prohibit any Party from appearing as a party in interest in any
matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and
the positions advocated in connection therewith are consistent with this
Agreement and are not for the purpose of, and could not reasonably be expected
to have the effect of, hindering, delaying, or preventing the timely
consummation of the Plan.

 

10.15

Relationship Among Parties.

Each of the Consenting Creditors acknowledge and agree that, notwithstanding any
prior history, pattern, or practice of sharing confidences among or between the
Consenting Creditors, no Consenting Creditor shall have any responsibility for
any trading, investment, or voting decision with respect to any security by any
other entity by virtue of this Agreement. The Consenting Creditors hereby
represent and warrant they have no agreement, arrangement, or understanding with
respect to acting together for the purpose of acquiring, holding, voting, or
disposing of any equity securities of the Debtors and do not constitute a
“group” within the meaning of Rule 13d-5 under the Securities Exchange Act of
1934, as amended. No action taken by any Consenting Creditor pursuant to this
Agreement shall be deemed to constitute or to create a presumption by any of the
Parties that the Consenting Creditors are in any way acting in concert or as
such a “group.”

 

10.16

Severability and Construction.

If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this
Agreement for each Party remain valid, binding, and enforceable.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

[Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

 

 

[Signature Pages Omitted]

 

 

 

 

24



--------------------------------------------------------------------------------

EXHIBIT A

PLAN TERM SHEET



--------------------------------------------------------------------------------

FINAL VERSION

 

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN
THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE
OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN AND IN
THE RESTRUCTURING SUPPORT AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES
HERETO.

VERSO CORPORATION ET AL.

CHAPTER 11 PLAN TERM SHEET

This Term Sheet,1 which is Exhibit A to the Restructuring Support Agreement,
describes the proposed terms of the Restructuring. The Debtors will implement
the Restructuring through a plan of reorganization under chapter 11 of the
Bankruptcy Code, which shall be consistent with the terms of this Term Sheet and
the Restructuring Support Agreement (as it may be amended or supplemented from
time to time in accordance with the terms of the Restructuring Support
Agreement, the “Plan”). This Term Sheet incorporates the rules of construction
set forth in section 102 of the Bankruptcy Code.

This Term Sheet does not include a description of all of the terms, conditions,
and other provisions that are to be contained in the Definitive Restructuring
Documents, which remain subject to discussion and negotiation in accordance with
the Restructuring Support Agreement. The Definitive Restructuring Documents will
contain terms and conditions that are dependent on each other, including those
described in this Term Sheet.

 

 

OVERVIEW OF THE RESTRUCTURING

 

 

In general, the Restructuring contemplates the following:

       

(a)

 

the reorganization of the Debtors under chapter 11 of the Bankruptcy Code as a
going concern that will permit the Debtors to complete the integration of Verso
and NewPage;

       

(b)

 

the unification of the Debtors’ capital structures and the elimination of the
SSA; and

       

(c)

 

the deleveraging of approximately $2.4 billion of debt through the equitization
of such indebtedness.

 

 

DEBT TO BE RESTRUCTURED

 

 

Verso Debt

  

 

●      Verso Cash Flow Revolver

 

●      Verso 2012 First Lien Notes

 

●      Verso 2015 First Lien Notes

 

●      Verso 1.5 Lien Notes

 

●      Verso Second Lien Notes

 

●      Verso Old Second Lien Notes

 

●      Verso Senior Unsecured Notes

 

 

 

 

1 

 Capitalized terms used but not otherwise defined in this Term Sheet have the
meanings ascribed to such terms in Exhibit B to the Restructuring Support
Agreement.



--------------------------------------------------------------------------------

    

 

●      Verso Subordinated Unsecured Notes

 

 

NewPage Debt

 

  

 

●      NewPage Term Loan

 

 

PLAN CONSIDERATION

 

 

Plan Equity Consideration

  

 

The Plan Equity Consideration consists of 100% of the Reorganized Verso2 Common
Equity distributed as of the Effective Date before giving effect to any dilution
caused by the Plan Warrants and the New Equity Incentive Plan.

 

 

Plan Warrants

  

 

Warrants for 5% of Reorganized Verso Common Equity on a fully diluted basis
(subject to dilution for the New Equity Incentive Plan), with a strike price of
$1.04 billion equity value. The Warrants shall have a seven (7) year term, have
customary protection in the event of a change of control after the Effective
Date but prior to such full seven-year term and be subject to customary
adjustment based on any future dividends and distributions.

 

 

Verso Plan Consideration

  

 

The Verso Plan Consideration consists of (i) 53% of the Plan Equity
Consideration and (ii) 100% of the Plan Warrants.

 

 

NewPage Plan Consideration

 

  

 

The NewPage Plan Consideration consists of 47% of the Plan Equity Consideration.

 

 

TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN

 

 

Class   No.  

 

   Type of Claim    Treatment       

 

Impairment / Voting

 

Unclassified Non-Voting Claims Against the Debtors

 

N/A  

  

 

Verso ABL DIP Loan Claims

  

 

On the Effective Date, the Verso ABL DIP Loan shall be refinanced by the Exit
ABL Loan.

 

      

 

N/A

 

N/A  

  

 

NewPage ABL DIP Loan Claims

  

 

On the Effective Date, the NewPage ABL DIP Loan shall be refinanced by the Exit
ABL Loan.

 

      

 

N/A

 

N/A  

  

 

NewPage Term DIP Loan Claims

  

 

On the Effective Date, the NewPage New Money DIP Term Loan Claims shall be paid
in full in cash or shall receive such other treatment as the lenders under such
facility agree.

 

      

 

N/A

       

 

On the Effective Date, the NewPage Roll-Up DIP Term Loan Claims shall be treated
in Class N3.

 

        

 

N/A  

  

 

Administrative Claims

  

 

On the Effective Date, each holder of an allowed Administrative Claim shall
receive, in full satisfaction of its claim, payment in full in cash.

 

      

 

N/A

 

 

2 Reorganized Verso shall mean Reorganized Verso Corp. or such other entity
(which may be a new entity) that will hold, directly or indirectly,
substantially all of the assets of Verso and NewPage.

 

A-2



--------------------------------------------------------------------------------

 

TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN

 

 

Class  

No.  

 

   Type of Claim    Treatment       

 

Impairment /

Voting

 

N/A  

  

 

Priority Tax Claims

  

 

On the Effective Date, each holder of an allowed Priority Tax Claim shall
receive, in full satisfaction of its claim, payments in cash in a manner
consistent with section 1129(a)(9)(C) of the Bankruptcy Code.

 

    

 

N/A

 

Classified Claims and Equity Interests of the Verso Debtors3

 

 

Class  

V1  

  

 

Verso Other Secured Claims

  

 

On the Effective Date, each holder of an allowed Verso Other Secured Claim shall
receive, in full satisfaction of its claim, at the option of the Debtors:
(a) payment in full in cash; (b) delivery of the collateral securing any such
claim and payment of any interest required under section 506(b) of the
Bankruptcy Code; (c) reinstatement of such claim; or (d) other treatment
rendering such claim unimpaired.

 

      

 

Unimpaired; deemed to accept.

 

Class  

V2  

  

 

Verso Other Priority Claims

  

 

On the Effective Date, each holder of an allowed Verso Other Priority Claim
shall receive, in full satisfaction of its claim, at the option of the Debtors:
(a) payment in full in cash or (b) other treatment rendering such claim
unimpaired.

 

      

 

Unimpaired; deemed to accept.

 

Class  

V3  

  

 

Verso First Lien Claims

  

 

On the Effective Date, each holder of an allowed Verso First Lien Claim shall
receive, in full satisfaction of its claim, (i) its pro rata share of 50% of the
Plan Equity Consideration and (ii) 100% of the Plan Warrants. 4

 

 

      

 

Impaired; entitled to vote.

 

 

Class  

V4  

  

 

Verso Senior Debt Claims

  

 

On the Effective Date, each holder of an allowed Verso Senior Debt Claim shall
receive, in full satisfaction of its claim, its pro rata share of 2.85% of the
Plan Equity Consideration.

 

      

 

Impaired; entitled to vote.

 

 

Class  

V5  

  

 

Verso Subordinated Debt Claims

 

  

 

On the Effective Date, each holder of an allowed Verso Subordinated Debt Claim
shall receive, in full satisfaction of its claim, its pro rata share of 0.15% of
the Plan Equity Consideration.

 

      

 

Impaired; entitled to vote.

 

Class  

V6  

  

 

Verso General Unsecured Claims

  

 

To be determined for all Verso Debtors on terms satisfactory to the Debtors, the
Required Consenting Verso Creditors, and the Required NewPage Consenting
Creditors.

 

      

 

TBD.

 

 

 

3 The Plan may include sub-classes for the Verso Debtors in order to implement
the treatment identified herein.

4 The Debtors reserve the right, subject to agreement by the Required Consenting
Verso Creditors and the Required Consenting NewPage Creditors, to offer holders
of claims in Class V3, Class N3 and Class N4 debt to be issued as an exchange
note at a discount to the value of the corresponding Plan Equity Consideration
in exchange for Verso Plan Consideration and NewPage Plan Consideration,
respectively.

 

A-3



--------------------------------------------------------------------------------

 

TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN

 

 

Class  

No.  

 

   Type of Claim    Treatment       

 

Impairment / Voting

 

 

Class  

V7  

  

 

Verso

Intercompany

Claims

  

 

On the Effective Date, Verso Intercompany Claims shall be, at the option of the
Debtors: (a) reinstated in full or in part or (b) cancelled, extinguished, and
discharged.

      

 

Unimpaired; deemed to accept

or Impaired; entitled to vote.

 

 

Class  

V8  

  

 

Equity Interests in

Verso Subsidiaries

  

 

On the Effective Date, equity interests in the Verso Subsidiaries shall be, at
the option of the Debtors: (a) reinstated and otherwise unaffected by the Plan,
(b) transferred to Reorganized Verso or (c) cancelled, extinguished, and
discharged.

 

      

 

Unimpaired, deemed to accept.

 

Class  

V9  

  

 

Equity Interests in

Verso Corp

  

 

Holders of equity interests in Verso Corp will not receive or retain any
recovery, and the equity interests in Verso Corp, on the Effective Date, shall
be cancelled, extinguished and discharged.

 

    

 

Impaired; deemed to reject.

 

Classified Claims and Equity Interests of the NewPage Debtors5

 

 

 

 

Class  

N1  

  

 

NewPage Other

Secured Claims

  

 

On the Effective Date, each holder of an allowed NewPage Other Secured Claim
shall receive, in full satisfaction of its claim, at the option of the Debtors:
(a) payment in full in cash; (b) delivery of the collateral securing any such
claim and payment of any interest required under section 506(b) of the
Bankruptcy Code; (c) reinstatement of such claim; or (d) other treatment
rendering such claim unimpaired.

 

      

 

Unimpaired; deemed to accept.

 

Class  

N2  

  

 

 

NewPage Other

Priority Claims

  

 

On the Effective Date, each holder of an allowed NewPage Other Priority Claim
shall receive, in full satisfaction of its claim, at the option of the Debtors:
(a) payment in full in cash or (b) other treatment rendering such claim
unimpaired.

 

      

 

Unimpaired; deemed to accept.

 

 

Class  

N3  

  

 

NewPage Roll-Up

DIP Term Loan

Claims

  

 

On the Effective Date, each holder of an allowed NewPage Roll-Up DIP Term Loan
Claim shall receive, in full satisfaction of its claim, such portion of the
NewPage Plan Consideration having a value equal to the allowed amount of such
holder’s claim as of the Confirmation Date. For the avoidance of doubt, the
NewPage Roll-Up DIP Term Loan Claims (i) may be compromised under a plan of
reorganization only by a class vote, (ii) shall receive a senior distribution
from any plan consideration available to the Prepetition Term Lenders, and (iii)
may

 

      

 

Impaired; entitled to vote.

 

 

 

5 

The Plan may include sub-classes for the NewPage Debtors in order to implement
the treatment identified herein.

 

A-4



--------------------------------------------------------------------------------

 

TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN

 

 

Class  

No.  

 

   Type of Claim    Treatment      

Impairment / Voting

 

         

not be crammed down under a plan of reorganization pursuant to Section
1129(b)(2)(A) of the Bankruptcy Code.

 

       

 

Class  

N4  

  

 

NewPage First Lien Claims

  

 

On the Effective Date, each holder of an allowed NewPage First Lien Claim shall
shall receive, in full satisfaction of its claim its pro rata share of the
NewPage Plan Consideration remaining after distribution to holders of Claims in
Class N3.6

 

     

 

Impaired; entitled to vote.

 

Class  

N5  

  

 

NewPage General Unsecured Claims

  

 

To be determined for all NewPage Debtors on terms satisfactory to the Debtors,
the Required Consenting Verso Creditors, and the Required NewPage Consenting
Creditors.

 

     

 

TBD.

Class  

 

N6  

  

 

NewPage Intercompany Claims

  

 

On the Effective Date, NewPage Intercompany Claims shall be, at the option of
the Debtors: (a) reinstated in full or in part or (b) cancelled, extinguished,
and discharged.

 

     

 

Unimpaired; deemed to accept

or

Impaired; entitled to vote.

 

 

Class  

N7  

  

 

Equity Interests in NewPage Subsidiaries

  

 

On the Effective Date, equity interests in the NewPage Subsidiaries shall be, at
the option of the Debtors: (a) reinstated and otherwise unaffected by the Plan,
(b) transferred to Reorganized Verso or (c) cancelled, extinguished, and
discharged.

 

     

 

Unimpaired, deemed to accept.

 

 

 

GENERAL PROVISIONS REGARDING THE PLAN

 

 

SSA   

 

Upon the Effective Date, the SSA shall be terminated.

 

 

Executory Contracts and Unexpired Leases

  

 

Except as otherwise provided in this Term Sheet, the Plan shall provide for the
Debtors to assume or reject, as the case may be, executory contracts and
unexpired leases identified in the Plan Supplement to the extent that any such
executory contracts and unexpired leases have not been otherwise assumed or
rejected.

 

 

 

 

 

 

6 The Debtors reserve the right, subject to agreement by the Required Consenting
Verso Creditors and the Required Consenting NewPage Creditors, to offer holders
of claims in Class V3, Class N3 and Class N4 debt to be issued as an exchange
note at a discount to the value of the corresponding Plan Equity Consideration
in exchange for Verso Plan Consideration and NewPage Plan Consideration,
respectively.

 

A-5



--------------------------------------------------------------------------------

 

Compensation and Benefit Plans

  

 

On the Effective Date, the Debtors shall assume the employment, confidentiality,
and non-competition agreements, bonus, gainshare and incentive programs (other
than awards of stock options, restricted stock, restricted stock units, and
other equity awards), vacation, holiday pay, severance, retirement, supplemental
retirement, executive retirement, pension, deferred compensation, medical,
dental, vision, life and disability insurance, flexible spending account, and
other health and welfare benefit plans, programs, and arrangements, and all
other wage, compensation, employee expense reimbursement, and other benefit
obligations of the Debtors.

 

 

New Equity Incentive Plan

  

 

Up to ten (10)% of the Reorganized Verso Common Equity outstanding immediately
after the Effective Date shall be reserved to implement a new equity incentive
plan with all decisions on issuance and allocation to be made by the Board of
Directors of Reorganized Verso.

 

 

Releases, Indemnification, and Exculpation

  

 

To the fullest extent permitted by applicable law, the Plan shall provide for
comprehensive exculpation, indemnification, and mutual releases from and for the
benefit of the Debtors, the Consenting Creditors and their investment managers
or similar entities, other creditors, and all of their respective direct and
indirect sponsors, shareholders, affiliates, current and former officers and
directors, advisory board members, principals, managers, managing members,
partners, and employees, in each case serving in such capacity as of the
Petition Date and the attorneys, professionals, representatives and advisors of
each of the foregoing; provided, however, that sponsors and shareholders shall
only receive releases under the Plan to the extent they do not object to the
Plan in any manner.

 

 

Indemnification of Prepetition Directors, Officers, Managers, et al.

  

 

The Plan shall provide that, consistent with applicable law all indemnification
provisions currently in place (whether in the by-laws, certificates of
incorporation or formation, limited liability company agreements, other
organizational documents, board resolutions, indemnification agreements,
employment contracts, or otherwise) for the current and former direct and
indirect sponsors, directors, officers, managers, employees, attorneys,
accountants, investment bankers, and other professionals of the Debtors, as
applicable, shall be reinstated and remain intact and irrevocable and shall
survive the effectiveness of the Restructuring.

 

 

Charter, Bylaws, and Corporate Governance

  

 

Corporate governance for the Reorganized Debtors, including charters, bylaws,
operating agreements, or other organization documents and the composition of the
Reorganized Verso Board shall be as provided in the Plan and Plan Supplement, in
each case, in form and substance as agreed by the Debtors, the Required
Consenting Verso First Lien Creditors and the Required Consenting NewPage
Creditors.

 

 

A-6



--------------------------------------------------------------------------------

 

Exemption from SEC Registration

  

 

The issuance of all securities under the Plan will be exempt from SEC
registration under applicable law.

 

 

Tax Considerations

  

 

The Debtors and the Consenting Creditors will cooperate to structure the Plan
and the reorganized company in the most tax efficient manner for the Debtors,
Reorganized Verso and the Consenting Creditors.

 

 

Conditions Precedent to Restructuring

  

 

The following shall be conditions to consummation of the Restructuring:

 

the Debtors shall have obtained all authorizations, consents, regulatory
approvals, rulings, or documents that are necessary to implement and effectuate
the Plan, including the Exit ABL Loan;

 

the final version of the Plan Supplement and all of the schedules, documents,
and exhibits contained therein shall have been filed in a manner consistent in
all material respects with the Restructuring Support Agreement, this Term Sheet,
and the Plan;

 

the Restructuring Support Agreement shall remain in full force and effect;

 

all professional fees and expenses approved by the Bankruptcy Court shall have
been paid in full or amounts sufficient to pay such fees and expenses after the
Effective Date have been placed in a professional fee escrow pending approval by
the Bankruptcy Court; and

 

the Bankruptcy Court shall have entered the Confirmation Order, which shall
authorize, among other things, all actions as may be necessary or appropriate to
effect any transaction described in, approved by, contemplated by, or necessary
to effectuate the Plan.

 

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

DEFINITIONS

 

 

   Term

 

  

 

Definition

 

Administrative Claim   

 

A claim incurred by the Debtors on or after the Petition Date and before the
Effective Date for a cost or expense of administration of the Chapter 11 Cases
described in sections 503(b) or 1129(a)(4) of the Bankruptcy Code and entitled
to priority under sections 507(a)(2) or 507(b) of the Bankruptcy Code.

 

 

Agreement Effective Date

  

 

As defined in the Restructuring Support Agreement.

 

 

Agreement Effective Period

  

 

As defined in the Restructuring Support Agreement.

 

 

Agreement Termination Date

  

 

As defined in the Restructuring Support Agreement.

 

 

Alternative Proposal

  

 

As defined in the Restructuring Support Agreement.

 

 

Bankruptcy Code

  

 

Title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as amended from time
to time.

 

 

Bankruptcy Court

  

 

As defined in the Restructuring Support Agreement.

 

 

Beneficial Ownership

  

 

As defined in the Restructuring Support Agreement.

 

 

Business Days

  

 

Any day, other than a Saturday, Sunday, or any other day that is a legal holiday
or a day on which banking institutions in New York, New York are authorized by
law or other governmental action to close.

 

 

Challenge Proceeding

  

 

As defined in the Interim DIP Order for the NewPage Debtors.

 

 

Chapter 11 Cases

  

 

When used with reference to a particular Debtor, the case pending for that
Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court, and when
used with reference to all the Debtors, the procedurally consolidated and
jointly administered chapter 11 cases pending for the Debtors in the Bankruptcy
Court.

 

 

Chosen Court

  

 

As defined in the Restructuring Support Agreement.

 

 

Claim

  

 

As defined in section 101(5) of the Bankruptcy Code against a Debtor.

 

 

Co-Issuer

  

 

As defined in the Restructuring Support Agreement.

 

 

Confirmation Date

  

 

The date upon which the Bankruptcy Court enters the Confirmation Order.

 

 

Confirmation Milestone

  

 

As defined in the Restructuring Support Agreement.

 

 

Confirmation Order

  

 

The order entered by the Bankruptcy Court confirming the Plan.

 

 

Consenting Creditors

  

 

As defined in the Restructuring Support Agreement.

 

 



--------------------------------------------------------------------------------

   Term

 

   Definition

 

Consenting NewPage Creditors

  

 

As defined in the Restructuring Support Agreement.

 

 

Consenting Verso 1.5 Lien Noteholders

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Consenting Verso Creditors

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Consenting Verso Old Second Lien Noteholders

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Consenting Verso First Lien Creditors

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Consenting Verso First Lien Noteholders

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Consenting Verso Second Lien Noteholders

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Consenting Verso Unsecured Noteholders

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Debtor Claims/Interests

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Debtors

  

 

Verso Corporation; Verso Paper Finance Holdings One LLC; Verso Paper Finance
Holdings LLC; Verso Paper Holdings LLC; Verso Paper Finance Holdings Inc.; Verso
Paper Inc.; Verso Paper LLC; nexTier Solutions Corporation; Verso Androscoggin
LLC; Verso Quinnesec REP Holding Inc.; Verso Maine Energy LLC; Verso Quinnesec
LLC; Bucksport Leasing LLC; Verso Sartell LLC; Verso Fiber Farm LLC; NewPage
Holdings Inc.; NewPage Investment Company LLC; NewPage Corporation; NewPage
Consolidated Papers Inc.; Escanaba Paper Company; Luke Paper Company; Rumford
Paper Company; Wickliffe Paper Company LLC; Upland Resources, Inc.; NewPage
Energy Services LLC; Chillicothe Paper Inc.; and NewPage Wisconsin System Inc.

 

 

Definitive Restructuring Documents

  

 

The Plan, Disclosure Statement, Plan Supplement, and any ancillary documents
related thereto.

 

 

DIP Credit Agreements

  

 

Those certain credit agreements described in the DIP Motions.

 

 

DIP Motions

  

 

As defined in the Restructuring Support Agreement.

 

 

DIP Orders

  

 

As defined in the Restructuring Support Agreement.

 

 

Disclosure Statement

  

 

The disclosure statement for the Plan, including all exhibits and schedules
thereto and references therein that relate to the Plan that is prepared and
distributed in accordance with this Term Sheet, the Bankruptcy Code, the Federal
Rules of Bankruptcy Procedure, and any other applicable law.

 

 

B-2



--------------------------------------------------------------------------------

   Term

 

   Definition     Disclosure Statement Milestone   

As defined in the Restructuring Support Agreement.

 

    Disclosure Statement Order   

The order entered by the Bankruptcy Court approving the Disclosure Statement as
containing, among other things, “adequate information” as required by section
1125 of the Bankruptcy Code.

 

   

Effective Date

 

  

The date on which the Restructuring is substantially consummated.

 

    Exit ABL Loan   

That certain asset-based revolving lending facility, in an amount to be
determined, to be entered into by Reorganized Verso Corp or one or more of the
Reorganized Debtors on the Effective Date.

 

    Final DIP Orders   

As defined in the Restructuring Support Agreement.

 

    General Unsecured Claim   

Any claim against any of the Debtors that is (a) not an Administrative Claim,
Priority Tax Claim, Other Priority Claim, Verso First Lien Claim, Verso Other
Debt Claim, NewPage First Lien Claim, Verso ABL DIP Loan Claim, NewPage ABL DIP
Loan Claim, NewPage Term DIP Loan Claim, Other Secured Claim, or Intercompany
Claim or (b) otherwise determined by the Bankruptcy Court to be a General
Unsecured Claim.

 

   

Holdings One

 

  

As defined in the Restructuring Support Agreement.

 

    Intercompany Claim   

A claim held by (a) a Debtor against another Debtor or (b) a non-Debtor
subsidiary of a Debtor against a Debtor.

 

    Interim DIP Orders   

As defined in the Restructuring Support Agreement.

 

    Joinder Agreement   

As defined in the Restructuring Support Agreement.

 

    Joining Party   

As defined in the Restructuring Support Agreement.

 

    Liens   

As defined in the Interim DIP Order for the NewPage Debtors.

 

    Loan Party Challenge Proceeding   

As defined in the Interim DIP Order for the NewPage Debtors.

 

    New Equity Incentive Plan   

As defined in the Term Sheet.

 

    NewPage   

NewPage Corporation

 

    NewPage ABL DIP Loan   

That certain Superpriority Debtor-in-Possession Asset-Based Revolving Credit
Agreement, by and among, inter alia, NewPage, NewPage Holdings, certain of the
other NewPage Debtors, the lenders party thereto, Barclays Bank PLC, as the
administrative agent and collateral agent, and BMO Harris Bank N.A., as
co-collateral agent.

 

 

B-3



--------------------------------------------------------------------------------

   Term

 

   Definition     NewPage ABL DIP Loan Claims   

Any and all claims arising under or related to the NewPage ABL DIP Loan.

 

    NewPage Consideration   

As defined in the Term Sheet.

 

    NewPage Debt Obligations   

As defined in the Restructuring Support Agreement.

 

    NewPage Debtors   

NewPage Investment Company LLC; NewPage Corporation; NewPage Consolidated Papers
Inc.; Escanaba Paper Company; Luke Paper Company; Rumford Paper Company;
Wickliffe Paper Company LLC; Upland Resources, Inc.; NewPage Energy Services
LLC; Chillicothe Paper Inc.; and NewPage Wisconsin System Inc.

 

    NewPage DIP Term Loan   

That certain Superpriority Debtor-in-Possession Term Loan Agreement, by and
among, inter alia, NewPage, NewPage Holdings, certain of the NewPage Debtors,
the lenders party thereto, and Barclays Bank PLC, as the administrative agent
and collateral agent.

 

    NewPage First Lien Claims   

Any and all claims arising under or related to the NewPage Term Loan.

 

    NewPage Holdings   

As defined in the Restructuring Support Agreement.

 

    NewPage New Money DIP Term Loan Claims   

Any and all claims arising under or related to the new money portion of the
NewPage DIP Term Loan.

 

    NewPage Roll-Up DIP Term Loan Claims   

Any and all claims arising under or related to the roll-up portion of the
NewPage DIP Term Loan.

 

    NewPage Subsidiaries   

As defined in the Restructuring Support Agreement.

 

    NewPage Term DIP Loan Claims   

NewPage New Money DIP Term Loan Claims and NewPage Roll-Up DIP Term Loan Claims.

 

    NewPage Term Loan   

That certain First Lien Credit Agreement, dated as of February 11, 2014, as
amended from time to time, by and among, inter alia, NewPage as borrower,
NewPage Holdings and substantially all of the NewPage Subsidiaries, as
guarantors, Wilmington Trust, N.A., as successor administrative agent and
collateral agent, and the lenders from time to time party thereto.

 

    Other Priority Claim   

Any claim, other than an Administrative Claim or a Priority Tax Claim, entitled
to priority in right of payment under section 507(a) of the Bankruptcy Code.

 

    Other Secured Claim   

Any secured claim against any of the Debtors, except: (a) Verso First Lien
Claims; (b) Verso Other Debt Claims; (c) NewPage First Lien Claims; (d) Verso
ABL DIP Loan Claims; (e) NewPage ABL DIP Loan Claims; and (f) NewPage Term DIP
Loan Claims.

 

 

B-4



--------------------------------------------------------------------------------

   Term

 

   Definition     Owned Debtor Claims/Interests   

As defined in the Restructuring Support Agreement.

 

    Parties   

As defined in the Restructuring Support Agreement.

 

    Permitted Transfer   

As defined in the Restructuring Support Agreement.

 

    Permitted Transferee   

As defined in the Restructuring Support Agreement.

 

    Petition Date   

The date on which the Debtors commence the Chapter 11 Cases.

 

    Plan   

As defined in the Term Sheet.

 

    Plan Equity Consideration   

As defined in the Term Sheet.

 

    Plan Supplement   

The compilation of documents and forms of documents, schedules, and exhibits to
the Plan filed by the Debtors.

 

    Plan Warrants   

As defined in the Term Sheet.

 

    Priority Tax Claims   

Claims of governmental units of the type described in section 507(a)(8) of the
Bankruptcy Code.

 

    Pro Rata   

The proportion that a claim or equity interest in a particular class bears to
the aggregate amount of the claims or equity interests in that class, or the
proportion of the claims or equity interests in a particular class and other
classes entitled to share in the same recovery as such claim or equity interest
under the Plan.

 

    Qualified Marketmaker   

As defined in the Restructuring Support Agreement.

 

    Reorganized Debtors   

Any Debtor and any successors or assigns thereto, by merger, consolidation, or
otherwise on or after the Effective Date.

 

   

Reorganized Verso Common Equity

 

  

The newly-issued common equity of Reorganized Verso Corp.

 

    Reorganized Verso Corp   

Verso Corp, or any successor thereto, by merger, consolidation, or otherwise on
or after the Effective Date, it being understood that, as of the Effective Date,
Reorganized Verso Corp shall be a corporation organized under the laws of the
state of Delaware.

 

    Reorganized Verso Corp Board   

The initial board of directors of Reorganized Verso Corp on and after the
Effective Date.

 

    Required Consenting NewPage Creditors   

Consenting NewPage Creditors, on a combined basis and voting as a single class,
holding in the aggregate at least 66 2/3% in principal amount of the aggregate
principal amount of claims of the Consenting NewPage Creditors, calculated at
such time as any related determination under the Restructuring Support Agreement
is to be made.

 

 

B-5



--------------------------------------------------------------------------------

   Term

 

   Definition     Required Consenting Verso Creditors   

Consenting Verso Creditors, on a combined basis and voting as a single class,
holding in the aggregate at least 66 2/3% in principal amount of the aggregate
principal amount of the claims of the Consenting Verso Creditors, calculated at
such time as any related determination under the Restructuring Support Agreement
is to be made.

 

    Required Consenting Verso First Lien Creditors   

Consenting Verso First Lien Creditors, on a combined basis and voting as a
single class, holding in the aggregate at least 66 2/3% in principal amount of
the aggregate principal amount of the claims of the Consenting Verso First Lien
Creditors, calculated at such time as any related determination under the
Restructuring Support Agreement is to be made.

 

   

Restructuring

 

  

As defined in the Restructuring Support Agreement.

    Restructuring Support Agreement   

The Restructuring Support Agreement to which this Term Sheet is attached as
Exhibit A, pursuant to which the Debtors, the Consenting Creditors, and
Permitted Transferees (if any) agree to pursue and implement the Restructuring,
consistent in form and substance in all material respects with this Term Sheet
and the Plan.

 

   

Restructuring Support Effective Period

 

  

As defined in the Restructuring Support Agreement.

   

Restructuring Support Termination Date

 

  

As defined in the Restructuring Support Agreement.

   

Restructuring Support Termination Event

 

  

As defined in the Restructuring Support Agreement.

   

Restructuring Support Termination Notice

 

  

As defined in the Restructuring Support Agreement.

    Restructuring Transactions   

Those mergers, amalgamations, consolidations, arrangements, continuances,
restructurings, transfers, conversions, dispositions, liquidations,
dissolutions, or other corporate transactions that the Debtors and the
Consenting Creditors reasonably determine to be necessary to implement the Plan.

 

   

SEC

 

  

The Securities and Exchange Commission.

 

   

Securities Act

 

  

As defined in the Restructuring Support Agreement.

    SSA   

That certain Shared Services Agreement, dated as of January 7, 2015, by and
among Verso Corp, NewPage, and NewPage Holdings Inc.

 

   

SSA Order

 

  

The order of the Bankruptcy Court approving an interim SSA protocol.

    Standstill Period   

As defined in the SSA Order.

 

 

B-6



--------------------------------------------------------------------------------

   Term

 

   Definition     Superior Proposal   

A proposal regarding an Alternative Proposal that the Board of Directors of
Verso Corporation, after considering all relevant factors, including execution
risk (i.e., the ability to consummate such Alternative Transaction through an
out-of-court transaction (s) or chapter 11 proceedings) and treatment of claims,
determines in good faith that such Alternative Transaction would, if
consummated, better maximize the total enterprise value of the Debtors for, and
provide better recoveries to, applicable stakeholders in the Debtors than the
Restructuring Transactions.

 

    Supporting Claims/Interests   

As defined in the Restructuring Support Agreement.

 

   

Term Sheet

 

  

As defined in the Restructuring Support Agreement.

 

   

Total Verso First Lien Debt Obligations

 

  

The Verso First Lien Debt Obligations and the Verso Cash Flow Revolver.

   

Total Verso Second Lien Debt Obligations

 

  

As defined in the Restructuring Support Agreement.

   

Total Verso Unsecured Debt Obligations

 

  

As defined in the Restructuring Support Agreement.

   

Transfer

 

  

As defined in the Restructuring Support Agreement.

   

Total Verso 1.5 Lien Debt Obligations

 

  

As defined in the Restructuring Support Agreement.

    Verso 1.5 Lien Notes   

The 11.75% senior secured notes due 2019 issued pursuant to that certain
Indenture, dated as of May 11, 2012, as amended from time to time, by and among,
inter alia, Verso Holdings and Co-Issuer, as issuers, substantially all of the
Verso Subsidiaries, as guarantors, and Wilmington Trust, N.A., as trustee.

 

    Verso 2012 First Lien Notes   

The 11.75% senior secured notes due 2019 issued pursuant to that certain
Indenture, dated as of March 21, 2012, as amended from time to time, by and
among, inter alia, Verso Holdings and Co-Issuer, as issuers, substantially all
of the Verso Subsidiaries, as guarantors, and Wilmington Trust, N.A., as
trustee.

 

    Verso 2015 First Lien Notes   

The 11.75% senior secured notes due 2019 issued pursuant to that certain
Indenture, dated as of January 7, 2015, as amended from time to time, by and
among, inter alia, Verso Holdings and Co-Issuer, as issuers, substantially all
of the Verso Subsidiaries, as guarantors, and Wilmington Trust, N.A., as
trustee.

 

    Verso ABL DIP Loan   

That certain Superpriority Secured Debtor-in-Possession Credit Agreement, by and
among, inter alia, Verso Holdings, Verso Finance, certain of the other Verso
Debtors, the lenders party thereto, and Citibank, N.A., as the administrative
agent and collateral agent.

 

 

B-7



--------------------------------------------------------------------------------

 

   Term

 

  

 

Definition

 

Verso ABL DIP Loan Claims

  

 

Any and all claims arising under or related to the Verso ABL DIP Loan.

 

 

Verso Cash Flow Revolver

  

 

The revolving credit facility under that certain Credit Agreement, dated as of
May 4, 2012, as amended from time to time, by and among, inter alia, Verso
Holdings, as borrower, and substantially all of the Verso Subsidiaries, as
guarantors, Credit Suisse AG Cayman Islands Branch, as administrative agent and
collateral agent, and the lenders from time to time party thereto.

 

 

Verso Consideration

 

  

 

 

As defined in the Term Sheet.

 

 

Verso Corp

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Verso Debt Obligations

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Verso Debtors

  

 

Verso Corporation; Verso Paper Finance Holdings One LLC; Verso Paper Finance
Holdings LLC; Verso Paper Holdings LLC; Verso Paper Finance Holdings Inc.; Verso
Paper Inc.; Verso Paper LLC; nexTier Solutions Corporation; Verso Androscoggin
LLC; Verso Quinnesec REP Holding Inc.; Verso Maine Energy LLC; Verso Quinnesec
LLC; Bucksport Leasing LLC; Verso Sartell LLC; Verso Fiber Farm LLC; and NewPage
Holdings Inc.

 

 

Verso Finance

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Verso First Lien Claims

  

 

Any claim arising under or related to: (a) the Verso Cash Flow Revolver, (b) the
Verso 2012 First Lien Notes, and (c) the Verso 2015 First Lien Notes.

 

 

Verso First Lien Debt Obligations

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Verso Holdings

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Verso Old Second Lien Debt Obligations

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Verso Second Lien Debt Obligations

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Verso Second Lien Notes

  

 

The adjustable rate second priority senior secured notes due 2020, issued
pursuant to that certain Indenture, dated as of August 1, 2014, as amended from
time to time, by and among, inter alia, Verso Holdings and Co-Issuer, as
issuers, substantially all of the Verso Subsidiaries, as guarantors, and
Wilmington Trust, N.A., as trustee.

 

 

Verso Senior Debt Claims

  

 

Any claim arising under or related to: (a) the Verso 1.5 Lien Notes, (b) the
Verso Second Lien Notes or (c) the Verso Old Second Lien Notes.

 

 

B-8



--------------------------------------------------------------------------------

 

   Term

 

  

 

Definition

 

 

Verso Subordinated Debt Claims

  

 

Any claim arising under or related to: (a) the Verso 2016 Subordinated Unsecured
Notes or (b) the Verso 2020 Subordinated Unsecured Notes.

 

 

Verso Subsidiaries

 

  

 

As defined in the Restructuring Support Agreement.

 

 

Verso 2016 Subordinated Unsecured Notes

  

 

The 11.375% senior subordinated notes due 2016 issued pursuant to that certain
Indenture, dated as of August 1, 2006, as amended from time to time, by and
among, inter alia, Verso Holdings and Co-Issuer, as issuers, substantially all
of the Verso Subsidiaries, as guarantors, and the Wilmington Trust, N.A., as
trustee.

 

 

Verso 2020 Subordinated Unsecured Notes

  

 

The adjustable senior subordinated notes due 2020 issued pursuant to that
certain Indenture, dated as of August 1, 2014, as amended from time to time, by
and among, inter alia, Verso Holdings and Co-Issuer, as issuers, substantially
all of the Verso Subsidiaries, as guarantors, and Wilmington Trust, N.A., as
trustee.

 

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AGREEMENT

This Joinder Agreement to the Restructuring Support Agreement, dated as of
[               ], 2016 (as amended, supplemented, or otherwise modified from
time to time, the “Agreement”), by and among the Parties is executed and
delivered by                                                                  
(the “Joining Party”) as of                             , 2016. Each capitalized
term used herein but not otherwise defined shall have the meaning set forth in
the Agreement.

1.         Agreement To Be Bound. The Joining Party hereby agrees to be bound by
(a) all of the terms of the Agreement, a copy of which is attached to this
Joinder Agreement as Annex I (as the same has been or may be hereafter amended,
restated, or otherwise modified from time to time in accordance with the
provisions thereof), and (b) the vote with respect to the Plan of the transferor
of the Supporting Claims/Interests to be acquired in connection with the
execution of this Joinder Agreement, if such vote was cast before the
effectiveness of the transfer of such Supporting Claims/Interests. The Joining
Party shall hereafter be deemed to be a “Party” under the Agreement solely with
respect to any Supporting Claims/Interests transferred to such Joining Party in
connection with this Joinder Agreement and not, for the avoidance of doubt, with
respect to any other Debtor Claims/Interests held by such Joining Party at the
time of such Transfer, unless already subject to the Agreement.

2.         Representations and Warranties. The Joining Party hereby makes the
representations and warranties of the Consenting Creditors set forth in the
Agreement to each other Party to the Agreement.

3.         Governing Law. This Joinder Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware,
without regard to any conflict of laws provisions which would require the
application of the law of any other jurisdiction.

*          *          *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the date first written above.

 

[JOINING PARTY]

   

By:

 

 

 

    

 

    

 

Name:

     

Title:

   

Notice information:

   

 

 

 

 

 

     

Owned Debtor Claims/Interests:

   

 

 

 

 

 

 